Exhibit 10.1

SEPARATION AGREEMENT

This Separation Agreement (the “Separation Agreement” or “Agreement”) is entered
into and executed by and between D. Rogers Herndon (“Executive”) and Quintana
Energy Services Inc. (the “Company”), as evidenced by their respective
signatures hereto on August 7, 2019 (the “Effective Date”). In consideration of
the mutual promises set forth below, Executive and the Company agree as follows:

 

  1.

TERMINATION OF EMPLOYMENT AND RESIGNATION OF OFFICER AND DIRECTOR POSITIONS. The
parties agree that Executive’s employment with the Company and QES Management
LLC terminated as of August 7, 2019 (the “Date of Termination”). In accordance
with Section 5(e) of the Employment Agreement (defined below), the termination
of Executive’s employment with the Company and QES Management on the Date of
Termination constitutes an automatic resignation of Executive: (a) as an officer
of the Company and of each other member of the Company Group (as defined below);
(b) from the Board of Directors of the Company; and (c) from the board of
directors or board of managers (or similar governing body) of any member of the
Company Group and from the board of directors or board of managers (or similar
governing body) of any related or affiliated companies or joint ventures that
are owned (directly or indirectly) or controlled by the Company as of the Date
of Termination and any other entity in which any member of the Company Group
holds an equity interest and with respect to which board of directors or board
of managers (or similar governing body) Executive serves as such Company Group
member’s designee or other representative. Upon Company’s request, Executive
will promptly execute appropriate documentation evidencing his resignation from
such officer or director positions.

 

  2.

SEPARATION BENEFITS. If Executive executes this Separation Agreement and returns
it to the Company’s General Counsel no later than August 28, 2019, and does not
subsequently revoke his acceptance of this Agreement as set forth in paragraph
14 below, Executive will be provided the following benefits:

(a) payment of $1,500,000.00, less applicable taxes and withholding, payable in
24 substantially equal installments over a period of 12 months, with the first
payment being due on the next regularly scheduled payday for employees following
the expiration of the revocation period set forth in paragraph 14 below, and
each subsequent payment being made on the next following regularly scheduled
payday for employees.

(b) payment of all accrued but unused vacation, with the payment being due on
the next regularly scheduled payday for employees following the expiration of
the revocation period set forth in paragraph 14 below.

(c) the vesting and delivery of 120,000 Company shares, less applicable taxes
and withholding (all other unvested Company shares to which Executive may
otherwise be entitled under any agreement or plan shall be forfeited and lapse);

 

1



--------------------------------------------------------------------------------

(d) for the period beginning on first day of the month after the Date of
Termination and ending on the date that is 18 months after the Date of
Termination, Company shall reimburse Executive for the premiums that Executive
pays pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985
and/or sections 601 through 608 of the Employee Retirement Income Security Act
of 1974 (collectively, “COBRA”) to continue coverage in the health, dental and
vision insurance plans sponsored by Company in which Executive and Executive’s
dependents participated immediately prior to the Date of Termination (each such
premium being a “COBRA Premium”); provided, however, that in order to receive a
COBRA Premium reimbursement, Executive must timely elect COBRA continuation
coverage, pay the applicable COBRA Premium and provide Company with evidence
satisfactory to Company of Executive’s having paid the COBRA Premium within 30
days of having paid such COBRA Premium; provided, further, however, that no
COBRA Premium reimbursement shall be payable if such reimbursement results in
the imposition of sanctions against the Company or any member of the Company
Group pursuant to Section 2716 of the Public Health Service Act and the related
regulations and guidance promulgated thereunder. Each COBRA Premium
reimbursement shall be provided to Executive by Company within 30 days of its
receipt of such evidence of the COBRA Premium payment. Executive agrees and
understands that the payment of any COBRA Premium will remain Executive’s sole
responsibility;

(e) reimbursement of expenses paid by Executive to BKD LLP for preparation of
Executive’s 2019 and 2020 income tax returns; and

(f) reimbursement of legal fees paid by Executive in connection with his legal
counsel’s review of this Agreement.

Executive agrees that he is not entitled to any further wages, compensation,
equity, reimbursements, accrued but unused paid time off, or bonuses from the
Company.

 

  3.

EXECUTIVE’S FULL RELEASE OF CLAIMS. In consideration for the Separation benefits
described in paragraph 2, which Executive acknowledges he is not otherwise
entitled to, Executive hereby releases Quintana Energy Services Inc., QES
Management LLC, and all of their related or affiliated companies or joint
ventures, along with the past, present, and future owners, partners, agents,
directors, officers, executives, employees, insurers, representatives, benefit
plans (and fiduciaries of such plans), and attorneys of any of them (the
“Releasees”), from any and all claims and damages, whether known or unknown,
including those related to, arising from, or attributed to Executive’s former
employment with the Company; the termination thereof; and all other acts or
omissions occurring at any time prior to Executive’s execution of this
Separation Agreement. The scope of this release includes, but is not limited to,
any claims arising out of any other contract, express or implied, any covenant
of good faith and fair dealing, express or implied, any tort (including
negligence by the Company or anyone else), and any federal, state, local, or
other governmental statute, regulation or ordinance relating to employment,
employment discrimination, or the payment of wages or benefits,

 

2



--------------------------------------------------------------------------------

  including but not limited to the Fair Labor Standards Act, Title VII of the
Civil Rights Act of 1964 (as amended), the Americans with Disabilities Act, the
Texas Payday Act, the Texas Labor Code, the Lily Ledbetter Fair Pay Act, the
Employee Retirement Income Security Act, the Family Medical Leave Act, the False
Claims Act (including but not limited to those arising under 31 U.S.C. §
3730(h)), the Sarbanes-Oxley Act, the Dodd-Frank Wall Street Reform and
Whistleblower Act, and the Age Discrimination in Employment Act. Executive
confirms that he has not filed any charge, claim, demand, grievance, lawsuit, or
other proceeding with any government agency, court, or arbitrator against any
Releasee. Executive understands and agrees that nothing in this Agreement
prohibits him from challenging the enforceability of the Agreement’s release of
claims under the Age Discrimination in Employment Act, or from filing a charge
or complaint with any governmental agency; provided, however, that by executing
this Agreement Executive understands and agrees that he is waiving his right to
receive individual relief (including backpay, frontpay, reinstatement, or other
legal or equitable relief) based on claims asserted in any such charge or
complaint.

Each of the Releasees who are not signatories to this Agreement are hereby
agreed to be third party beneficiaries of this Agreement and shall be entitled
to all rights, benefits, and protections of this Agreement, and shall further be
entitled to enforce this Agreement and each of its terms.

 

  4.

COMPANY PROPERTY AND PROTECTION OF CONFIDENTIAL INFORMATION. Executive agrees
that no later than August 13, 2019, he will return to the Company all property
or information of Company or any of the Releasees in Executive’s possession
including, but not limited to, any identification cards, equipment, books, keys,
computers, electronic storage devices, passwords, cellphones, PDAs, and any and
all documents or electronic files containing the information or property of
Company or any Releasee, including but not limited to information contained in
or on computer hard drives, phones, thumb drives and other external storage
devices, emails, and cloud-based storage. Executive understands and agrees that
compliance with the obligations in this paragraph 4 is a condition precedent to
the obligation to provide the benefits specified in paragraph 2. Executive
agrees that the obligations sets forth in this paragraph are reasonable and
necessary to protect the Releasees’ legitimate interests in their property,
including but not limited to confidential information belonging to the Company
or any Releasee.

 

  5.

NON-ADMISSION OF LIABILITY. By entering into this Agreement, no party admits
that it has done anything wrong.

 

  6.

SEVERABILITY. The provisions contained herein are severable and the invalidity
of any provision shall not affect the enforceability of any other provision. If
any provision in this Separation Agreement shall be held to be invalid, illegal
or unenforceable, the provision shall be stricken and the remainder of this
Separation Agreement shall remain valid and enforceable.

 

  7.

AGREEMENT TO BE BINDING ON OTHERS. This Separation Agreement will be binding
upon Executive and the Company and their respective heirs, administrators,
trustees, representatives, executors, successors, and assigns.

 

3



--------------------------------------------------------------------------------

  8.

COOPERATION AND NONDISPARAGEMENT.

(a) Executive agrees to coordinate with the Company on the public release of
information regarding Executive’s departure from the Company;

(b) Executive agrees to coordinate with the Company on the terms of a departure
email to be issued by Executive from Executive’s QES email account to Division
Leads regarding Executive’s departure from the Company;

(c) Executive agrees to cooperate fully with the Company in connection with its
actual or contemplated defense, prosecution, or investigation of any claims or
demands by or against third parties, or other matters arising from events, acts,
or failures to act that occurred during the period of Executive’s employment
with the Company. Such cooperation includes, without limitation, Executive being
available to the Company upon reasonable notice, without subpoena, to provide
truthful and accurate information in witness interviews and depositions and
trial testimony. The Company will reimburse Executive for reasonable
out-of-pocket expenses that Executive incurs in connection with any such
cooperation (excluding forgone wages, salary or other compensation) and will
make reasonable efforts to accommodate Executive’s scheduling needs; and

(d) Executive agrees not to defame or disparage any Releasee. To the extent any
Releasee reasonably believes Executive has made a defamatory or disparaging
remark or statement that violates this provision, such Releasee must notify
Executive in writing of the alleged breach, reference this specific provision of
this Agreement, and provide Executive with a reasonable amount of time to
consider retracting such remark or statement. The foregoing notice obligations
are conditions precedent to making any legal claim that Executive has breached
this specific provision of this Agreement.

(e) The Company agrees that its officers, directors, and Board members will not
defame or disparage Executive. To the extent Executive reasonably believes a
Company representative has made a defamatory or disparaging remark or statement
that violates this provision, Executive must notify the Company in writing of
the alleged breach, reference this specific provision of this Agreement, and
provide the Company with a reasonable amount of time to take efforts to cause
its representative(s) to retract such remark or statement. The foregoing notice
obligations are conditions precedent to making any legal claim that the Company
has breached this specific provision of this Agreement.

 

  9.

CHOICE OF LAW, VENUE, MODIFICATION, AND EXECUTION. This Separation Agreement
will be construed in accordance with and governed by the laws of the State of
Texas, with any action seeking interpretation or enforcement of the Agreement
may be maintained only in the federal or state courts within Harris County,
Texas. The parties agree that this Separation Agreement will not be modified or
amended except by a written instrument(s) signed by Executive and a duly
authorized representative of the Company. This Separation Agreement may be
executed in multiple parts.

 

4



--------------------------------------------------------------------------------

  10.

CONFIDENTIALITY. Executive agrees that the terms of this Agreement are strictly
confidential and that neither Executive nor any agent of Executive has disclosed
or shall disclose its existence or its terms at any time in perpetuity to anyone
except Executive’s attorneys, tax advisors, or spouse, and only on the condition
that such other person(s) keep such information strictly confidential. The
foregoing obligations of confidentiality shall not apply to information that is
required to be disclosed by a court or other tribunal of competent jurisdiction,
by a government agency, or as otherwise required by law. Further, the foregoing
obligation of confidentiality shall not apply to the disclosure of the existence
or non-existence of any restrictive covenants that are addressed in this
Agreement. Executive agrees that if he breaks this promise of confidentiality,
it would be a breach of this Agreement, and that a portion of the Separation
payment is consideration for this promise. Executive agrees that the Company may
seek all available legal or equitable relief for any breach of this promise.

 

  11.

NO EMPLOYMENT. Executive acknowledges and agrees that following his termination
of employment, he will not be an employee of any Releasee for any purpose,
including but not limited to Executive’s status under the benefit plans of any
Releasee.

 

  12.

ENTIRE AGREEMENT. This Separation Agreement sets forth the entire agreement
between Executive and the Company relating to Executive’s employment and
termination of employment, and supersedes and renders null and void any and all
prior oral or written agreements or understandings between Executive and the
Company or any Releasee concerning Executive’s employment or the subject matter
of this Separation Agreement, including but not limited to that certain Amended
and Restated Executive Employment Agreement between Executive and the Company
(the “Employment Agreement”), with the exception of paragraphs 6(a), 6(b), 6(c),
6(e), 6(f), 6(g), and the definitions of “Company Group” and “Prohibited Period”
of the Employment Agreement, which provisions and the obligations therein shall
survive this Agreement (the “Surviving Duties”); the Phantom Unit Agreement
dated February 28, 2017, as amended on June 15, 2019; the Restricted Stock Unit
Grant Notice and Performance Share Unit Grant Notice, each respectively dated
April 18, 2018; and the Restricted Stock Unit Grant Notice and Performance Share
Unit Grant Notice, each respectively dated January 24, 2019. For the avoidance
of doubt, Executive expressly acknowledges and agrees that neither Company nor
any of respective affiliates has any future obligations pursuant to the
Employment Agreement (including any obligations with respect to severance pay or
benefits), as that agreement has been terminated except for the Surviving
Duties, and Executive has no entitlements pursuant to the Employment Agreement.
Further, for the avoidance of doubt, the restrictive covenants set forth in
paragraph 6(d) of the Employment Agreement, along with any similar non-compete
covenants found in any other employment agreements between Executive and the
Company, are not Surviving Duties. This Separation Agreement may not be altered,
amended or modified, except by a further written document signed by Executive
and a duly authorized representative of the Company. None of the parties has
made any settlement, representations or warranty in connection herewith (except
those expressly set forth in this Separation Agreement) which have been relied
upon by the other party, or which acted as an inducement for the other party to
enter into this Separation Agreement.

 

5



--------------------------------------------------------------------------------

  13.

REVIEW PERIOD. Executive understands that he has twenty-one (21) days from the
date on which this Agreement was presented to him in which to review and
consider this Agreement before signing it, and that he may use as much or as
little of this 21-day period as he wishes. Executive is advised to consult an
attorney before signing this Agreement. By executing this Agreement, Executive
acknowledges that he was afforded a period of at least 21 days from the date
this Agreement was first presented to him in which to consider it. Executive
agrees that any changes that he and the Company may make to this Agreement,
whether material or not, will not restart the 21-day period described in this
paragraph. Executive agrees that he has read this Agreement, understands it, and
is entering into it knowingly and voluntarily.

 

  14.

REVOCATION PERIOD. If Executive decides to accept and sign this Agreement, he
will have seven (7) days in which to revoke his release of claims. Executive
understands that his release of claims will not become effective or enforceable
until the seven (7) days have elapsed without his having revoked his release of
those claims. Executive understands that any such revocation will not be
effective unless he delivers a written notice of such revocation to the
Company’s General Counsel no later than close of business on the seventh day
after he signs this Agreement. Executive understands that if he revokes his
release of claims, the Company will not provide him with the separation benefits
described in paragraph 2 above.

* * *

 

6



--------------------------------------------------------------------------------

I ACKNOWLEDGE THAT I HAVE CAREFULLY READ THE FOREGOING AGREEMENT, THAT I AM
COMPETENT TO SIGN IT, THAT I UNDERSTAND ALL OF ITS TERMS, THAT I UNDERSTAND THAT
IT CONTAINS A COMPLETE RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS, THAT I HAVE HAD
THE OPPORTUNITY FOR REVIEW BY LEGAL COUNSEL, AND THAT I AM ENTERING INTO IT
VOLUNTARILY.

 

    /s/ D. Rogers Herndon     D. Rogers Herndon     August 7, 2019     Date
ACCEPTED AND AGREED:     Quintana Energy Services Inc.     By:   /s/ Max. L.
Bouthillette    

Printed

Name:

  Max L. Bouthillette     Title:   Executive Vice President, Chief Compliance
Officer, General Counsel and Corporate Secretary     Date:   August 7, 2019

 

7